In this case counsel for appellant have filed an able and well considered motion for rehearing, in which they attack the opinion of the court holding, in substance, that there was no error in the trial court in permitting the district clerk of Franklin County to place his seal upon the certificate to the proceedings on change of venue from that county to Hopkins County. It is not *Page 579 
denied that the seal was duly affixed to such proceedings. Nor is it questioned that such proceedings, when so attested, were sufficient to accomplish the change of venue. No question is made by the clerk or by anyone on his behalf as to the authority of the trial court to compel him to attend court in Hopkins County and complete his record. The record, as it comes to us, is complete in every respect, and no attack is made upon it as it exists, but rather the attack is made as to the manner of securing its due attestation. We think it may well be doubted whether, if the clerk of Franklin County had resisted and had stood upon his rights to remain in the county of his residence and his office, the District Court of Hopkins County would have had the authority to have compelled him to have left his county and gone to Hopkins County. It is certain that the better practice in such case, and we think the better practice generally, would be for the court to which a case had been transferred on change of venue, to issue an order of certiorari compelling the clerk of the court a quo to complete the record, as in this case, by attaching his seal, or to permit State's counsel to withdraw the record for this purpose. This seems to be the practice approved in Vance v. State, 34 Texas Crim. App., 395. But in the opinion in this case we were dealing with a condition. As a matter of fact the record was perfected. The clerk of the District Court of Franklin County made no objection. Attestation was done under the supervision of the court, and under such safeguards as would have protected and as in fact did protect every right appellant had. Shall we say in such a case that the proceedings in the trial are to be nullified because the clerk might have been put to the inconvenience or might have refused, when in fact no such refusal is shown or no such inconvenience claimed? It seems clear to us that as presented there is no error committed by the trial court.
This is the only ground contained in the motion for rehearing. Believing as applied to the facts of this case that same is not of substantial merit, it is overruled.
Overruled.